Citation Nr: 1540263	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  13-25 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1964 to June 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned a 30% rating, effective September 15, 2005.  In December 2014, this matter was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

In July 2015, the AOJ issued a supplemental statement of the case (SSOC) which readjudicated the claim.  However, the SSOC was sent to the Veteran at an old address in Michigan, and not at his current address in Arizona.  The SSOC was returned as undeliverable.  There is no indication that it was resent to the Veteran at his current address of record.  These deficiencies must be corrected as due process is vital to proper appellate consideration.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should send the Veteran (at his correct current address in Arizona) a copy of the July 2015 SSOC which was previously mailed to him at his old address and ultimately returned to the VA as undeliverable.



Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

